NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 200546-U

                                 Order filed October 11, 2022
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF                      )       Appeal from the Circuit Court
      ILLINOIS,                                       )       of the 13th Judicial Circuit,
                                                      )       La Salle County, Illinois,
             Plaintiff-Appellee,                      )
                                                      )       Appeal No. 3-20-0546
             v.                                       )       Circuit No. 19-CF-225
                                                      )
      TARA B. LYNCH,                                  )       Honorable
                                                      )       Howard C. Ryan Jr.,
             Defendant-Appellant.                     )       Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Holdridge and McDade concurred in the judgment.
      ____________________________________________________________________________

                                                ORDER

¶1          Held: Postplea counsel failed to strictly comply with Illinois Supreme Court Rule 604(d).

¶2          Defendant, Tara B. Lynch, appeals her sentence for aggravated domestic battery.

     Defendant argues that postplea counsel did not strictly comply with Illinois Supreme Court Rule

     604(d) (eff. July 1, 2017). We vacate and remand for further postplea proceedings.

¶3                                         I. BACKGROUND
¶4          On September 19, 2019, defendant entered an open plea to aggravated domestic battery, a

     Class 2 felony (720 ILCS 5/12-3.3(a) (West 2018)). After a hearing, the circuit court sentenced

     defendant to three years’ imprisonment. Postplea counsel filed a motion to reconsider sentence on

     behalf of defendant. The court denied the motion. On appeal, we remanded the case for compliance

     with Rule 604(d). People v. Lynch, No. 3-20-0081 (2020) (unpublished minute order).

¶5          On remand, postplea counsel filed a new Rule 604(d) certificate and motion to reconsider

     sentence. The new certificate stated that counsel consulted with defendant in person to determine

     her contentions of error in her plea and the sentence, “examined the trial court file and report of

     proceedings of the plea of guilty,” and made any necessary amendments to her motion to

     reconsider.

¶6          The court denied defendant’s motion to reconsider sentence. Defendant appeals.

¶7                                              II. ANALYSIS

¶8          Defendant argues she is entitled to remand because postplea counsel failed to strictly

     comply with Rule 604(d). The State concedes postplea counsel’s certificate did not comply with

     Rule 604(d) but argues that pursuant to People v. Shirley, 181 Ill. 2d 359 (1998), the matter should

     not be remanded because defendant received a full and fair hearing.

¶9          Rule 604(d) governs the procedures when a defendant wishes to appeal after entering a

     guilty plea. Ill. S. Ct. R. 604(d) (eff. July 1, 2017). The rule provides:

                    “The defendant’s attorney shall file with the trial court a certificate stating that the

                    attorney has consulted with the defendant either by phone, mail, electronic means

                    or in person to ascertain defendant’s contentions of error in the sentence and the

                    entry of the plea of guilty, has examined the trial court file and both the report of

                    proceedings of the plea of guilty and the report of proceedings in the sentencing


                                                        2
                      hearing, and has made any amendments to the motion necessary for adequate

                      presentation of any defects in those proceedings.” Id.

       Strict compliance with Rule 604(d) is required. In re H.L., 2015 IL 118529, ¶ 8. Postplea counsel

       must also prepare and file a certificate that meets the content requirements of the rule. Id. ¶ 25.

       The remedy for counsel’s failure to comply with the requirements of Rule 604(d) is to remand for

       the filing of a new motion to reconsider, and a new hearing on the motion. People v. Stefanski,

       2019 IL App (3d) 160140, ¶ 22. Compliance with the rule is reviewed de novo. Id.

¶ 10          Our decision in People v. Evans, 2017 IL App (3d) 160019, is particularly applicable to

       this case. In Evans, we held that multiple remands were necessary because counsel did not strictly

       comply with the rule, as he did not certify that he had examined the report of proceedings from the

       sentencing hearing. Id. ¶ 21. Here, as in Evans, the Rule 604(d) certificate expressed that counsel

       had examined the report of proceedings of the guilty plea but was silent as to whether counsel

       examined the report of proceedings of the sentencing hearing. See id.; supra ¶ 5. Because Rule

       604(d) requires counsel to certify that he examined the transcript of the sentencing hearing, we

       find counsel failed to comply with the rule.

¶ 11          The State concedes that postplea counsel’s certificate is noncompliant but argues that

       remand is not necessary. Specifically, it argues that under Shirley, 181 Ill. 2d 359, there is no need

       to remand the matter if defendant has been afforded a full and fair opportunity to present his or her

       postplea motion. We find the State’s reliance on Shirley to be misplaced.

¶ 12          In Shirley, the defendant’s case had already been remanded once for Rule 604(d)

       compliance. Id. at 364. Two compliant certificates had been filed, and a hearing was properly held

       before the circuit court. Id. Neither of those certificates, however, were filed at the correct time.

       Thus, the issue in Shirley was one of timing. Our supreme court held remand was unnecessary


                                                         3
       because the defendant had been afforded a full and fair opportunity to present his postplea motions.

       Id.

¶ 13           This court has since held that Shirley does not stand for the principle that a matter may only

       be remanded one time for Rule 604(d) compliance. See Evans, 2017 IL App (3d) 160019, ¶ 24;

       People v. Hagerstrom, 2016 IL App (3d) 140559, ¶¶ 10-13. Instead, Shirley holds that technical

       noncompliance with Rule 604(d) need not give rise to multiple remands, so long as the defendant

       still receives a full and fair hearing. Shirley, 181 Ill. 2d at 369. “[I]n Shirley, multiple substantively

       compliant certificates were filed, but the timing of the certificates rendered them technically

       noncompliant. Thus, it is the substantive compliance with the Rule 604(d) certification

       requirements that ensures a full and fair postplea hearing.” (Emphasis in original.) Evans, 2017 IL

       App (3d) 160019, ¶ 24 (citing People v. Love, 385 Ill. App. 736, 739 (2008)).

¶ 14           Unlike the circumstances presented in Shirley, counsel did not file a substantively

       compliant certificate. Accordingly, because the certificate filed by defense counsel did not comply

       with the substantive requirements of Rule 604(d), defendant was not provided a full and fair

       postplea hearing. Love, 385 Ill. App. 3d at 739 (“[W]here compliance with the substantive

       requirements of Rule 604(d) is doubtful, so is the fairness of the proceedings.”). For defendant to

       receive a full and fair hearing on his postplea motion, we must again remand the matter to the

       circuit court for new postplea proceedings held in strict compliance with Rule 604(d).

¶ 15                                             III. CONCLUSION

¶ 16           The judgment of the circuit court of La Salle County is vacated and remanded with

       directions.

¶ 17           Vacated and remanded with directions.




                                                           4